Read, C. J.
(Charge.) Part of the lands are given up, and judgment is suffered to go for it. The question is upon the rest. Plaintiff originates his title with a patent granted by this state, which is founded upon Acts of Assembly [2 Del.Laws 1175], which plaintiff says he has complied with. Plaintiff has also shown the foundation of his title, which he says satisfied the commissioners with regard to it. He has shown as a part of it a sheriff’s deed under judgment and execution against defendant. The Court think the plaintiff’s title good, and it is incumbent on defendant to show the Delaware Acts did not attach upon these lands, and that they were not sufficient to authorize the issuing of the patent.
The plaintiff has shown a legal title; defendant set up this, that the execution issued before the terms of the judgment were complied with, but we construe the terms of the judgment otherwise. It is not perhaps true, as urged by plaintiff’s counsel, that when a tenant rents land he thereby acknowledges the plaintiff’s title.
Verdict for the plaintiff.